Citation Nr: 0526750	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently assigned a 30 percent evaluation.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from June 1964 to January 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and July 2003 rating 
decisions, which ultimately increased an evaluation for post-
traumatic stress disorder from noncompensable to 30 percent, 
effective August 6, 2002, and confirmed a noncompensable 
evaluation for bilateral hearing loss, classified as 
deafness.

Although it appears that additional issues may have been 
recently raised, since these issues have not been adjudicated 
by the RO, they are referred to the RO for appropriate 
action.  Kellar v. Brown, 6 Vet. App. 157 (1994).  

The Board will render a decision herein on the bilateral 
hearing loss disability rating issue.  The other appellate 
issue involving an increased rating for post-traumatic stress 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Appellant's bilateral hearing acuity was clinically shown 
at no greater than Level I for the right ear and Level II for 
the other ear.

2.  Puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) were not 55 
decibels or more nor were the puretone thresholds 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz 
on audiologic examination.




CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 
4.85, 4.87, and Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA; 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 
(2004)); and VAOPGCPREC 7- 2003 (Nov. 19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to the bilateral hearing loss 
disability rating issue.  A comprehensive medical history and 
detailed findings with respect to the service-connected 
defective hearing over the years are documented in the 
medical evidence.  Additionally, a VA audiologic examination 
was conducted in September 2002, which included speech 
discrimination and puretone audiometry testing.  Such 
examination is sufficiently detailed and comprehensive for 
rating appellant's bilateral hearing acuity and provides a 
clear picture of all relevant symptoms and findings.  
Additionally, recent VA clinical records were obtained and 
associated with the claims folder.  It does not appear that 
appellant has informed the VA of the existence of any 
additional, specific competent evidence that might prove to 
be material concerning said bilateral hearing loss disability 
rating issue.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005)

It is apparent to the Board that the appellant was 
knowledgeable regarding the necessity of competent evidence 
that indicates the severity of the service-connected 
defective hearing disability at issue.  See, in particular, 
the Statement of the Case, which sets out the applicable 
evidence, laws, regulations, and rating criteria, and the 
reasons for denial of said claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a service connection claim.  Assuming arguendo that a VCAA 
notice must also be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
disability rating claim, an August 2002 VCAA notice was 
provided in the instant case prior to the adverse October 
2002 rating decision in question.  Said VCAA notices 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Again, it is emphasized that the RO appropriately developed 
said appellate claim.  Consequently, the Board finds that, in 
the circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 
C.F.R. § 20.1102 (2004).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and Mayfield, 
supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
said appellate issue.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected 
defective hearing disability on appeal in the context of the 
total history of that disability, particularly as it affects 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

It should be pointed out that the VA amended its regulations 
for rating diseases of the ear and other sense organs (which 
includes defective hearing acuity), effective June 10, 1999.  
Since appellant's claim for a compensable rating for his 
bilateral hearing loss was received in 2002, the amended 
regulations effective June 10, 1999 are for application.

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

A September 2002 VA clinical record indicated that appellant 
had a hearing problem that caused him to miss some aspects of 
words directed at him.  On September 2002 VA psychiatric 
examination, it was reported that he was currently employed 
full-time as an electronics technician with the postal 
service, where he had been employed since 1976.  

On September 2002 VA audiologic examination, appellant 
complained of constant tinnitus.  The recorded pure tone 
thresholds were the following (in decibels):  For the right 
ear, 30 at 1,000 Hertz, 45 at 2,000 Hertz, 70 at 3,000 Hertz, 
and 80 at 4000 Hertz; and for the left ear, 15 at 1,000 
Hertz, 35 at 2,000 Hertz, 45 at 3,000 Hertz, and 65 at 4,000 
Hertz.  Average pure tone thresholds were 56 and 40 decibels 
with speech recognition ability (utilizing Maryland CNC word 
testing) of 92 and 90 for the right and left ears, 
respectively.

Since on that September 2002 VA audiologic examination, the 
puretone threshold average in the right ear was 56 decibels 
with speech recognition ability of 92 percent (Level I), and 
puretone threshold average in the other ear was 40 with 
speech recognition ability of 90 percent (Level II), no more 
than a noncompensable rating for the service-connected 
bilateral defective hearing disability would be appropriate 
under the amended version of 38 C.F.R. § 4.85 (since Level I 
and Level II bilateral hearing acuity warrants only a 
noncompensable rating under Table VII).  38 C.F.R. §§ 4.85, 
4.87, Table VII, Code 6100 (effective June 10, 1999).  
Audiometric results on earlier VA audiologic examinations 
dated in 1969, 1978, 1992, and 1993 were essentially similar 
and would not change the outcome.  Based on this degree of 
impairment shown on said September 2002 VA audiologic 
examination, the October 2002 rating decision confirmed a 
noncompensable evaluation for bilateral hearing loss.  In 
this regard, the Court explained in Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992) that "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."

VA clinical records reveal that in February and May 2003, 
appellant reportedly was very pleased with his hearing aids 
and that they were working well.  

It should be added that the amended 38 C.F.R. § 4.86(a) or 
(b) is not applicable in the instant case, since puretone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) were not 55 decibels or more nor 
were the puretone thresholds 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.

The evidence does not show that the service-connected 
bilateral hearing loss presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards, as is 
required for consideration of an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  Significantly, on audiologic 
examination, his speech discrimination ability has not been 
shown to be severely impaired, nor has any evidence suggested 
any marked interference his defective hearing has caused with 
job functions or daily activities of living.  The Board has 
also considered the provisions of 38 C.F.R. § 4.10, which 
relate to functional loss.  It is the Board's opinion that a 
compensable evaluation for the service-connected bilateral 
defective hearing disability would not be warranted, 
particularly in light of the audiometric results that do not 
indicate severely decreased speech discrimination ability.  

Additionally, the fact that hearing aids have been prescribed 
is not determinative of the appropriate rating to be 
assigned.  It should be pointed out that evaluations derived 
from the rating schedule are based on examinations conducted 
without the use of hearing aids and, thus, are intended to 
make proper allowance for improvement by hearing aids.  See 
38 C.F.R. § 4.85(a).  The payment of additional compensation 
for the use of assistive devices is inconsistent with the 
purpose of VA compensation.  See 52 Fed. Reg. 44, 118 (1987).  

Since the preponderance of the evidence is against allowance 
of the appellate issue for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.


REMAND

With respect to the remaining appellate issue involving an 
increased rating for post-traumatic stress disorder, 
additional evidentiary development appears warranted, for the 
following reason.  Appellant's representative, in September 
2003 and August 2005 written statements, argues that since 
appellant was last provided a VA psychiatric examination in 
September 2002, approximately three years ago, subsequent VA 
outpatient treatment records indicate that the psychiatric 
disability has worsened as shown, in part, by decreased 
scores on the Global Assessment of Functioning Scale (GAF 
Scale).  It appears from the record that although a GAF scale 
score of 70 was assigned on said September 2002 examination, 
subsequent VA outpatient treatment records included GAF scale 
scores ranging between 51 and 60.  Thus, it is the Board's 
opinion that another VA psychiatric examination should be 
arranged to adequately determine the nature and current 
severity of the service-connected psychiatric disability.  

Accordingly, the remaining issue on appeal is REMANDED for 
the following:

1.  The RO should contact appellant 
and request him to provide any 
recent, relevant VA and non-VA 
clinical records pertaining to 
psychiatric treatment not presently 
associated with the claims folder in 
his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities 
which had provided such treatment.  
All available, actual clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous 
treatment), to the extent such 
records are not presently associated 
with the claims folder, should be 
obtained from the specified health 
care providers.  Appellant should be 
requested to sign and submit 
appropriate consent forms to release 
private medical reports, if any, to 
the VA.  Any records obtained should 
be associated with the claims 
folder.

2.  With respect to the appellate 
issue involving an increased rating 
for post-traumatic stress disorder, 
the RO should arrange a VA 
psychiatric examination to 
adequately determine the nature and 
current severity of that disability.  
The claims folder and a copy of the 
applicable psychiatric rating 
criteria should be provided to the 
examiner for review.  The examiner 
should review the entire claims 
folder, examine appellant, and 
describe in adequate detail 
appellant's service-connected 
psychiatric symptoms and the degree 
to which such symptoms impact upon 
social and industrial adaptability, 
including daily activities and 
employability.  The psychiatric 
examination report should assign him 
a GAF Scale score.  

3.  The RO should readjudicate the 
appellate issue involving an 
increased rating for post-traumatic 
stress disorder, with consideration 
of the applicable criteria for 
rating psychiatric disabilities.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


